Citation Nr: 0012820	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed in the alternative as fatigue due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by thoracic back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
July 1992.  He served in the Persian Gulf theater from 
January 1, 1991, to May 31, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
fatigue syndrome, nor has he presented evidence of a chronic 
undiagnosed illness manifested by fatigue.

2.  The veteran does not have a current diagnosis of a 
disability of the thoracic spine manifested by pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic fatigue syndrome, claimed in the alternative as 
fatigue due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disability manifested by thoracic back pain is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following six years of active duty in the US Navy, the 
veteran applied for VA compensation benefits in December 
1993.  On his application form, he claimed that he was 
suffering from possible chronic fatigue syndrome and back 
pain/spasms.  He stated that both began in 1991, and that he 
had received treatment from the clinic at Naval Air Station, 
Jacksonville.  He said that he had received no treatment 
before, during, or since service from any civilian or 
military facilities since his last discharge.

Service medical records were associated with the file.  In 
August 1987, the veteran had complaints of a bruised left 
knee and thigh and a stiff back after having a motorcycle 
accident the previous day.  He had been stopped at a traffic 
light and had been hit, throwing him over the handle bars.  
On examination, a scrape on the left knee was the only 
injury, but his back was sore today.  Examination of the 
spine was essentially negative, and it was noted he was able 
to touch his toes without difficulty.  The assessment was 
status post motorcycle accident with minor injuries.

The veteran complained of back pain of two weeks' duration in 
April 1992.  He reported injury to his back by jumping and 
carrying heavy loads.  He said he now had difficulty bending 
and weight-bearing pain to the thoracic area on the right 
side, lower ribs.  He had no other complaints.  On 
examination, there was right thoracic spasm and weight-
bearing right leg.  There was tenderness and enlargement of 
the muscle compared to the opposite side.  There was no 
lymphadenopathy and the lumbar area was within normal limits.  
The assessment was thoracic muscle strain.  He was prescribed 
Motrin and a muscle relaxer and given limited duty for seven 
days.

In May 1992, the veteran was seen for follow-up.  He reported 
a history of jumping off an elevation a distance of eight to 
ten feet and landing on his feet.  He experienced right mid 
to upper back pain and radicular pain/paresthesias.  On 
examination of the back, there was slight tenderness to T11-
12 paraspinal ligaments on the right.  There was no point or 
mid-line tenderness, no edema, no ecchymosis, and range of 
motion was full.  Lumbosacral spine x-rays were normal.  The 
assessment was mechanical low back pain, recurrent.

On the report of medical history completed by the veteran in 
June 1992 in connection with his separation examination, he 
reported recurrent back pain, and the physician noted that 
details and treatment were in the patient's chart.  Clinical 
evaluation of the veteran's spine on the separation 
examination was normal, and no defects or diagnoses were 
noted.

Service medical records are negative for complaints of or 
treatment for symptoms of fatigue.

In January 1994, the veteran underwent a VA general medical 
examination.  He gave a history of having jumped off a small 
building (10 feet high) onto concrete in 1991.  He said he 
had pain in his mid back and went on sick call later that 
day.  He said muscle relaxers and pain medication were 
prescribed, and he was put on light duty.  A few weeks later, 
he lifted a desk and had severe pain and spasm in the mid 
back.  This time, he had x-rays and was put on limited duty 
for a month.  He said he was then promoted and did not return 
to strenuous duty.  He said he was told on separation he had 
a problem and he should go to VA, but he did not because he 
did not like to go to doctors.  He also reported noticing 
chronic fatigue six months after Desert Storm and "feeling 
drained" for all of 1992.  His present complaints were 
soreness in his mid to lower thoracic area, worse in the 
evenings.  He took over-the-counter pain medication and used 
a heating pad and a pillow under his knee for relief.  The 
veteran also stated that he had chronic fatigue and could not 
play racquetball as well as he used to, and that he could not 
play as long.

On examination, posture, gait, and carriage were normal.  
Examination of the spine showed no signs of scoliosis or 
spasms of the paravertebral muscles.  There was no tenderness 
to fist percussion over the thoracic or lumbar segment of the 
spine.  Anterior flexion was to 85 degrees.  Lateral rotation 
and flexion and backward extension were all within normal 
limits, however, there was some pain in the thoracic area 
when the veteran rotated to the left.  X-ray films taken of 
the spine were reported verbally as normal.  The January 1994 
x-ray report of the thoracolumbar spine was later associated 
with the claims file.  It showed good alignment and well-
maintained vertebral heights and intervertebral disc spaces, 
with no evidence of fracture, dislocation, or other osseous 
abnormalities.

With respect to the veteran's complaints about chronic 
fatigue, the examiner attributed that, and other complaints, 
to anxiety.  The pertinent diagnoses were history of chronic 
fatigue, considered minimal, due to an undetermined cause, 
and mid thoracic back pain probably due to muscle spasms.

In June 1994, the RO denied entitlement to service connection 
for, inter alia, history of mid thoracic back pain probably 
due to muscle spasm and history of chronic fatigue syndrome, 
minimal.  In the veteran's substantive appeal, he said he had 
chronic back pain that has interfered with his work ability 
dating back to his naval service and that he was under 
examination and treatment for fatigue-related symptoms.

In October 1994, the veteran underwent a VA psychological 
interview and testing.  He reported that, two years before, 
while on a fishing trip, he had jumped off a drain pipe a 
distance of about 10 feet.  He hurt his back when he landed, 
and he was prescribed anti-inflammatory medication and 
ibuprofen.  He reported chronic back problems since this 
incident.  The testing, summary, and diagnoses dealt 
primarily with memory deficits, not here in issue.  Back 
injury was listed as a physical factor.

X-rays of the spine in August 1995 show minimal degenerative 
spurring in the thoracic spine, with no fracture or 
subluxation.

In December 1995, the veteran presented testimony before an 
RO hearing officer.  The veteran complained of back spasms 
and of being tired/fatigued.  He said his back pain began six 
or eight months before he got out of the service and had 
continued ever since.  He said he started receiving treatment 
for his back at Gainesville VAMC in 1994.  He also said that 
he lacked motivation and that it was hard "to get going" in 
the morning.  His wife said that he did not want to get up in 
the mornings, and she had to continually remind him to get 
up.  She said she did not see him during the day, because, 
while he worked for her, he was out doing deliveries.  She 
said he would be worn out when he came home from work, and 
that she was as well.  She said his biggest problem was 
getting up in the morning, and she attributed that to the 
fact that he had trouble getting to sleep, and he tossed and 
turned.  The veteran said he could not remember who told him 
he had chronic fatigue syndrome.  He said he began getting VA 
treatment in 1994 and that his treatment had been at 
Gainesville.  His wife said he had also been to the VA 
outpatient clinic in Jacksonville at some point.

VA outpatient records from Gainesville from January 1994 to 
February 1996 were associated with the claims file.  VA 
outpatient records from Jacksonville from July 1992 to 
February 1996 were requested, and records dated from March 
1994 to June 1995 were associated with the claims file.

On Persian Gulf examination in March 1994, the veteran 
reported his history of injury to his back when jumping off a 
pipe in 1991.  On examination, there was slightly decreased 
bending.  Magnetic resonance imagery (MRI) of the brain 
showed no abnormality.  

On neurological consultation in August 1994, the veteran 
reported that he got four hours of sleep a night and woke up 
easily.  He complained of increased fatigue of eight months' 
duration.  No diagnosis relating to fatigue or back pain was 
given.

A treatment note dated in July 1995 indicated evaluation for 
complaints of knee and back pain.  The note dealt primarily 
with the knees.  Upper back pain was diagnosed, and spine 
films were to be done, but the veteran could not wait.  The 
possibility of ankylosing spondylitis was raised.

An x-ray of the thoracic spine dated in November 1998 showed 
no evidence of compression deformity or degenerative disc 
disease to explain the patient's symptoms.

In January 1999, the veteran was accorded another VA general 
medical examination.  The veteran had no complaints of 
fatigue.  He said he took muscle relaxers and Motrin for back 
pain.  No diagnoses were rendered regarding the back or 
chronic fatigue on this examination.  In February 1999, an 
examination of the back was accomplished.  On examination, 
the veteran did not appear to be in any acute or chronic 
distress.  There were no muscle spasms or tenderness in the 
thoracic area of the spine.  The veteran had a full range of 
motion.  All tests administered were negative.  The diagnosis 
was pain, thoracic spine, no objective findings on physical 
examination.  The examiner stated that he was unable to find 
any orthopedic condition of the back.

In September 1999, the RO notified the veteran that he would 
be scheduled for further examination, and the veteran's 
claims file was returned to Jacksonville outpatient clinic to 
schedule him for further examination.  The clinic reported 
that the veteran did not call or report for the scheduled 
examinations.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant has not presented a well-grounded claim, the appeal 
must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Moreover, there then is no duty to assist further in 
the development of the claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

For a claim of entitlement to service connection to be well-
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The veteran has claimed that he now suffers from a disability 
of the thoracic segment of the spine and chronic fatigue 
syndrome.  The veteran has not presented evidence of a 
current diagnosis of either condition.

With respect to chronic fatigue syndrome, the veteran did not 
even have any complaints of fatigue on his most recent VA 
examination, and he has never had a diagnosis given.  The 
closest he has come to a diagnosis is the reported history of 
chronic fatigue given on VA medical examination in 1994.  
This represents merely a recording of the veteran's 
complaints, and not a diagnosis of chronic fatigue syndrome, 
which is a recognized medical diagnosis that is not shown in 
the veteran's medical treatment records.  While the veteran 
is competent to say he experiences fatigue, he is not 
competent to render a diagnosis based on that experience.  As 
no qualified medical professional has diagnosed him to have 
chronic fatigue syndrome, his claim for this condition is not 
plausible.

To the extent that the veteran claims that fatigue is a 
manifestation of undiagnosed illness, a different analysis, 
with the same result, must be undertaken.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Signs of undiagnosed illness may include fatigue.  38 C.F.R. 
§ 3.317(b)(1) (1999).  The veteran's reported symptoms of 
fatigue in 1994 were attributed to anxiety.  They were not, 
therefore, attributable to undiagnosed illness.  The veteran 
did not, on his most recent VA examination, register any 
complaints of fatigue.  Without even lay evidence of current 
symptomatology, the claim, to the extent that it should be 
considered one for symptomatology of undiagnosed illness, is 
likewise not plausible.

With respect to the claimed thoracic spine disorder, the 
veteran does not have a diagnosis of a disorder, and his 
recent VA examination was entirely negative for any 
orthopedic abnormality or diagnosis.  The veteran did have 
complaints in service, and he has reported a number of 
different versions of how he initially injured his back.  He 
was not, however, shown to have any chronic thoracic spine 
disorder on separation examination.  He has also reported 
that he has experienced mid back pain either continuously or 
intermittently since his injury in service.  

If there is insufficient evidence to establish chronicity in 
service, evidence of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b), as is medical evidence of a nexus between the 
symptomatology and the current disability.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Because it does not 
necessarily follow that there is a relationship between any 
present disability and the continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one as to 
which a lay person's observation is competent.  Savage, 10 
Vet. App. 488.  However, notwithstanding the veteran's report 
of continuity of symptomatology, a present diagnosis is still 
required.  Without pathology or diagnosis, there is nothing 
to connect to continuity of symptomatology.

Thus, the Board is left merely with the contentions and 
claims of the veteran that he has these two conditions and 
that they are related to his military service.  The veteran 
is not competent to diagnose either condition himself.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of a current 
disability identified as chronic fatigue syndrome or 
manifested by chronic fatigue or thoracic back pain, this 
claim is not plausible, and it must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection and, until he does so, 
the VA has no duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 
(1994). 

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); 38 U.S.C.A. § 5103(a) (West 1991).  The RO has 
let the veteran know what evidence might help to well-ground 
his claim and has offered to request some of that evidence 
for him if he would provide the appropriate releases.  The 
veteran has not responded to this effort.  The RO has 
satisfied its responsibility to tell the veteran what might 
complete his application for benefits.  


ORDER

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed in the alternative as fatigue due to an 
undiagnosed illness, is denied.

2.  Entitlement to service connection for a disability 
manifested by thoracic back pain is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


